Citation Nr: 0623896	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  96-50 806	)	DATE
	
)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to December 
1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran's appeal was previously before the Board in 
August 2004, at which time the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  During the period prior to February 2, 2006, the 
veteran's hepatitis C was manifested by liver damage with 
occasional weakness or tiredness. 

2.  During the period beginning February 2, 2006, the 
disability has been manifested by liver pain, daily fatigue, 
arthralgia, anxiety, occasional malaise and gastrointestinal 
disturbance necessitating dietary restrictions.

3.  The disability has not been productive of hepatomegaly, 
anorexia or any incapacitating episode.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hepatitis C during the period prior to February 2, 2006, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (2000), 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7354 (2005).

2.  The criteria for a rating of 20 percent, but not higher, 
for hepatitis C during the period beginning February 2, 2006, 
have been met.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7354 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a higher initial rating for his 
service-connected hepatitis C.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. At 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in August 2004 and May 
2005, to include notice that he submit any pertinent evidence 
in his possession.

As explained below, the Board has determined that a higher 
initial rating is warranted from February 2, 2006, and a 
higher initial rating is not warranted prior to that date.  
Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher initial rating, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that the evidence and 
information pertinent to the effective-date element of the 
claim are essentially the same as those pertinent to 
establishing entitlement to an increased rating.  Therefore, 
the Board is satisfied that the notice provided to the 
veteran is also sufficient with respect to the effective date 
element of the claim.  

The Board notes that the veteran's available service medical 
records have been obtained.  Although there are apparently 
additional service medical records that are unavailable, the 
evidence contained in the service medical records would not 
be pertinent to the issue on appeal.  The Board also notes 
that all pertinent post-service treatment records have been 
obtained in this case, and the veteran has been afforded 
appropriate VA examinations.  Neither the veteran nor his 
representative has identified any additional evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).

The criteria for rating disabilities of the digestive system 
were revised, effective July 2, 2001.

In VAOPGCPREC 7- 2003, the General Counsel held that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to July 2, 2001, 
infectious hepatitis warrants a 10 percent evaluation if 
there is demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent evaluation is warranted for 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of a lesser degree and frequency 
than that required for a 60 percent evaluation but 
necessitating dietary restrictions or other therapeutic 
measures.  With moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue and mental 
depression, a 60 percent evaluation is warranted.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345.  

The July 2001 changes created separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B.  Under the new criteria for hepatitis C, a compensable 
rating of 10 percent is warranted when the veteran has 
serologic evidence of hepatitis C infection and the following 
signs and symptoms due to the hepatitis infection:  
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks, during the past 12 month period.  A 20 
percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication; or for incapacitating episodes (with symptoms 
described above) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly; or for incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2005).


Analysis

The veteran contends that the symptomatology associated with 
his hepatitis C warrants a disability rating higher than 10 
percent.

In accordance with 38 C.F.R. §§ 4.1, 4.2, (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

The evidence pertinent to the period prior to July 2, 2001, 
consists of private and VA outpatient records, and the 
reports of VA examinations in September 1994 and May 1997.

Private medical records show that the veteran underwent a 
liver biopsy in July 1993.  Changes consistent with chronic 
hepatitis C, with mild activity and increase in fibrous 
tissue was diagnosed.  In August 2003, interferon treatment 
was begun.  A VA outpatient record dated in March 1996 
indicates that the interferon therapy had not resulted in 
much change in the veteran's liver function tests.  In 
September 1996, the veteran was reportedly doing well 
clinically.  In January 1997, it was again noted that he was 
doing well clinically but did complain of fatigue.  In April 
2000, he had no acute medical complaints and denied nausea, 
vomiting, fevers, chills or night sweats.  His appetite was 
reportedly good and his weight had increased slightly.  

The VA examinations in September 1994 and May 1997 disclosed 
normal clinical findings.  At the September 1994 VA 
examination, the veteran had no particular complaints, and 
reported that he felt healthy and had missed no time from 
work.  At the May 1997 examination, the veteran had no 
complaints other than occasional weakness and tiredness.  He 
reported that he missed no time from work.  

None of the medical evidence for the period prior to July 2, 
2001, shows that the veteran was found to have anxiety or to 
require dietary restriction.  In addition, no 
gastrointestinal disturbance was reported by the veteran or 
found by an examiner.  In essence, the medical evidence for 
this period shows that the disability was manifested by no 
more than occasional weakness or tiredness, symptoms the 
Board finds to more nearly approximate the former criteria 
for a 10 percent evaluation than the former criteria for a 30 
percent evaluation.

The evidence pertinent to the period beginning July 2, 2001, 
is limited to the report of a VA examination on February 2, 
2006.  This examination revealed that the veteran's liver 
area was tender and he had symptoms of daily fatigue, 
occasional malaise and gastrointestinal disturbance requiring 
him to eliminate seafood, spicy food and fatty foods from his 
diet.  In addition, the presence of anxiety and arthralgia 
was noted.  Therefore, the Board concludes that as of 
February 2, 2006, the disability more nearly approximated the 
criteria for a 20 percent evaluation than those for a 10 
percent evaluation; however, in view of the absence of any 
medical evidence justifying more than a 10 percent evaluation 
during the period from July 2, 2001, through February 1, 
2006, the Board concludes that more than a 10 percent 
evaluation is not warranted during that period.  The Board 
also finds that an evaluation in excess of 20 percent during 
the period beginning February 2, 2006, is not warranted 
because the VA examination report shows that the veteran 
denied experiencing any incapacitating episodes, and was not 
found to have any anorexia, weight loss or fatigue.  

The Board has also considered whether there is any other 
basis for allowing this appeal but has found none.  


ORDER

Entitlement to a rating in excess of 10 percent for hepatitis 
C during the period prior to February 2, 2006, is denied.

Entitlement to a 20 percent rating, but not higher, for 
hepatitis C beginning February 2, 2006, is granted, subject 
to the criteria applicable to the payment of monetary 
benefits.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


